DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first hydraulic cylinder coupled between the off-shore oil rig and drilling string as recited in claim 9, for example must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the off-shore oil rig is indicated as not being shown in paragraph [0036] of the instant published application and the drilling string is not described in the body of the specification with a reference number to be shown.  The drilling string is only claimed not described in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 13.  The phrase “a piston” is indefinite.  It is unclear to the Examiner whether the piston in claim 13 is intended to be the same or different from the piston recited in amended claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2015047232 (WO’232).
Re: claim 1.  WO’232 shows in figure 2 a damping system for a heave compensator for an off-shore oil rig, the damping system comprising: a hydraulic cylinder 200 configured for receiving a hydraulic fluid described in paragraph [0004] and having a housing shown at the end of the lead line of 200, a magnet 290 disposed within an interior of the of the housing, a piston 201 disposed within the interior of the housing, wherein the piston comprises an inductive coil 292 (paragraph [0019] of WO’232 indicates that the position of the coils and magnets can be reversed such that the coils 292 can be located on the piston as recited) inductively coupled to the magnet whereby electrical energy is generated in the inductive coil 292 by electromagnetic induction in response to movement of the piston 201 in the housing relative to the magnet 290; and a flow passage 208 for restricting flow of the hydraulic fluid during movement of the piston in the housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 4-9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’232 in view of GB-2503062 (GB’062).
Re: claims 4-6 and 8.  WO’232 includes the damping system as but is silent with regards to the system being an integrated part of a heave compensator.
GB’062 teaches in figures 2a and 3a the limitation wherein a damping system 32, 36 is an integrated part of a heave compensator 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping system of WO’232 to have been an integrated part of a heave compensator, in view of GB’062, in order to provide a means of reducing the impact of significant load variations that are possible during offshore heavy lifting or transfer according to GB’062.  With regards to claims 6 and 8 see the rejection of claim 1 and also see pg. 10 lines 26-28 and pg. 11 lines 1-2 of GB’062 which describe the fluid as a magnetorheological fluid that is subjected to a magnetic field.
Re: claim 7.  GB’062 teaches on pg. 5 lines 25-28 a method comprising monitoring movement of a load on the heave compensator by discussing how the controller arrangement automatically adjusts settings to ensure the motion of the load attached is minimal. GB’062 also discusses on pg. 13 lines 7-8 the use of sensor measuring the load and/or the position of the piston rod connected to the load.
Examiner notes that the instant disclosure fails to indicate specific elements used for monitoring.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of WO’232, as modified, to have included the step of monitoring movement of a load on the heave compensator, in view of the teachings of GB’062, in order to provide optimal active damping control depending on the load variations.  
   Re: claim 9.  WO’232 shows in figure 2 a system for damping motion between an off-shore oil rig and a drilling string, the system comprising: a first hydraulic cylinder 200 arranged in the system and having a housing shown in the area of the lead line of 200, a magnet 290 disposed within an interior of the of the housing and a piston 201 disposed within the interior of the housing, wherein the piston comprises an inductive coil 292 (paragraph [0019] of WO’232 indicates that the position of the coils and magnets can be reversed such that the coils 292 can be located on the piston as recited) inductively coupled to the magnet whereby electrical energy is generated in the inductive coil by electromagnetic induction in response to movement of the piston 201 in the housing relative to the magnet 290; a first hydraulic fluid described in paragraph [0004] in the first hydraulic cylinder, and a first valve 208 (Examiner notes that in paragraph [0036] of the instant published application the valve is described as functioning as a flow passage for restricting the flow of fluid) in fluid communication with the fluid and wherein the magnet 290 is configured to produce a magnetic field at the first valve, but is silent with regards to the first cylinder being coupled between an off-shore rig and a drilling string, with regards to the fluid being magnetic, and with regards to the magnetic field changing the viscosity of magnetic fluid.
GB’062 teaches on pg. 1 the limitation wherein a damping cylinder 32 is coupled between an off-shore oil rig and a drilling string.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder of a damping system of WO’232 to have been coupled between an off-shore oil rig and a drilling string, in view of the teachings of GB’062, in order to provide an arrangement that reduces the impact of significant load variations that are possible during offshore heavy lifting or transfer.
GB’062 also teaches on pg. 11 lines 1-8 the use of the fluid being magnetic fluid and the magnetic fluid changing the viscosity of the magnetic fluid when subject to the magnetic field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified fluid of WO’232, as modified, to have been a magnetic fluid, in view of the teachings of GB’062, in order to provide a means of facilitating and promoting the change in fluid viscosity using the alignment of metal fillings in the fluid. 
Re: claim 14.  WO’232, as modified, teaches in figure 2 of WO’232 the limitation wherein the first hydraulic cylinder 200 comprises an electromagnetic coil another of elements 292 which produces an electrical signal in response to movement between the piston 201 and the housing of the first hydraulic     cylinder 200.
Re: claim 15.  WO’232, as modified, teaches in figure 2 of WO’232 the limitation wherein the electromagnetic coil 292 is disposed about the piston 201.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-2503062 (GB’062) in view of WO-2015047232 (WO’232).
Re: claim 9.  GB’062 shows in figure 2 and 3a a system for damping motion between an off-shore oil rig and a drilling string as described on pg. 1, the system comprising: a first hydraulic cylinder 32 coupled between the off-shore oil rig and drilling string as shown generally in figure 3a as best understood; 
and having a housing 32, a magnet 60 disposed within an interior of the housing 32 as shown in figure 2, a piston 38 disposed within the interior of the housing 32 with movement of the piston in the housing relative to the magnet,
a first hydraulic fluid 42 described on pg. 10 lines 27-28 in the first hydraulic cylinder, the first hydraulic fluid comprising a magnetic fluid, and a first valve or the flow passage within which element 60a is located (Examiner notes that in paragraph [0036] of the instant published application the valve is described as functioning as a flow passage for restricting the flow of fluid) in fluid communication with the magnetic fluid, and wherein the magnet is configured to produce a magnetic field at the first valve and to change the viscosity of the magnetic fluid as described on pg. 10 lines 26-31, but is silent with regards to the piston comprising an inductive coil inductively coupled to the magnet whereby electrical energy is generated in the inductive coil by electromagnetic induction.
WO’232 teaches in figure 2 the limitation of a damping system the limitation wherein a magnet 290 is disposed within an interior of a housing 200 and a piston 201 comprises an inductive coil 292 (paragraph [0019] of WO’232 indicates that the position of the coils and magnets can be reversed such that the coils 292 can be located on the piston as recited) inductively coupled to the magnet whereby electrical energy is generated in the inductive coil by electromagnetic induction in response to movement of the piston in the housing relative to the magnet. Paragraph [0040] of the instant application indicates that it is the relative movement of the magnet through the inducing coil whereby electrical energy is induced in the coil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping system of GB’062 to have included the piston comprising an inductive coil, in view of the teachings of WO’232, in order to provide an old and well-known means of generating the magnetic field needed to adjust the damping characteristics of the damping system by adjusting the viscosity of the MR fluid within the damping system and to also provide a means of generating electrical energy.
Claims 10-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB’062 in view of WO’232, as applied above, and further in view of US Patent 5149131 to Sugasawa et al.
Re: claims 10, 11, 13, 16, and 17.  Sugasawa et al. teach in figure 1 the use of a damping system comprising a second hydraulic cylinder 22R in fluid communication with the fluid below the piston of a first hydraulic cylinder 22L and a second valve 18R in fluid communication with the fluid below the piston of the first hydraulic cylinder 22L, wherein a first valve 18L is configured to adjust damping of a first hydraulic cylinder 22L and the second valve 18R is configured to adjust damping of the second hydraulic cylinder 22R via element 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damping system of GB’062, as modified, to have included a damping arrangement including a second valve and a second cylinder, in view of the teachings of Sugasawa et al., in order to provide a means of damping at different locations of the system and/or to provide a level of damping redundancy at a particularly location of the system.  
With regards to claim 11, GB’062 as further modified by Sugasawa et al., teaches the second hydraulic cylinder 22R configured to accept the second hydraulic fluid wherein the first hydraulic cylinder 22L is spaced apart from the second hydraulic cylinder 22R containing the second hydraulic via the intervening conduits and teaches a piston 22b of the first cylinder 22L separating the fluid from the fluid of the second hydraulic cylinder 22R with regards to claim 13.  With regards to claim 16, the first valve is spaced apart from the first hydraulic cylinder via intervening conduit portions. With regards to claim 17, GB’062, as modified, teaches a second hydraulic cylinder 22R in fluid communication with the fluid wherein the first valve 18L is configured to adjust damping of both the first hydraulic cylinder 22L and the second hydraulic cylinder 22R by virtue of the connection of both cylinders to the control unit controlled first valve. The combination would result in  the second hydraulic cylinder being in fluid communication with the magnetic fluid of the GB’062 system.  
Re: claim 12.  GB’062, as modified, teaches in figure 2a or 2b of GB’062 the limitation wherein the first hydraulic cylinder 30 further comprises a gas chamber shown in the area of the lead line of 40 shown in figure 2 containing a compressible gas 40.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’232 in view of GB’062 as applied above, and further in view of US Patent Application 2012/0181084 to Pilgrim.
WO’232, as modified, teaches in GB’062 lines 30-31 on pg. 11 that the system can change the viscosity of the magnetic fluid through tuning based on the different stages of the left operation of the heave compensator and also shows in figures 2a and 3a the hydraulic cylinder coupled between an off shore oil rig 68 and a drilling string attached to load 62 configured to accept the magnetic fluid, the valve or passage 58 and the electromagnet 60a configured to produce a magnetic field at the valve which changes a viscosity of the magnetic fluid, but is silent with regards to the limitation of tuning a programmable logic controller by selecting a heave compensation system mode selected from the group consisting of a recoil mode, a lift off mode and a drilling mode, measuring a payload weight of a submerged drill string, measuring at least one of velocity and displacement of the off-shore rig, and changing the viscosity of the magnetic fluid with the controller based on the heave compensation system mode, the payload weight, and the at least one velocity and displacement of the off shore rig.  The hydraulic cylinder is shown coupled between the offshore rig and the drill string in figure 3a of GB’062.
Pilgrim teaches in paragraphs [0089-0090] the use of drilling mode parameters including weight and rate i.e. velocity of penetration in a programmable control system or ICS to actively control a heave compensator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the varying of the viscosity of the magnetic fluid of the heave compensator of WO’232, as modified, to have taken place as recited, in view of the teachings of Pilgrim, in order to provide a means of actively controlling a heave compensator based on actual parameters of the compensator to improve real-time drilling processes even in varying environments such as deeper depths of water. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of reference used in the current rejections.  Examiner notes that the previously presented drawing objection, the claim interpretation discussion, 112 rejection, and art rejections have been withdrawn in light of the most recent amendment.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657